DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/31/22 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: in paragraph [1001], lines 1-2, reference to parent case 17/138,091 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,362,646. In paragraph [1002], lines 1-2, reference to related application 16/694,100 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,057,029.
Appropriate correction is required.

Claim Objections
4.	Claims 17 and 18 are objected to because of the following informalities: 
	On line 2 of claims 17 and 18, the word "implement" should be changed to 
--implementing--.
Appropriate correction is required.

Double Patenting
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,362,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by what is recited in claims 1-20 of the '646 patent. Specifically, note that all of the limitations of independent claim 1 of the present application are anticipated by the combination of claims 1, 4 and 6 of the '646 patent (it would have been obvious to one of ordinary skill in the art to combine the limitations of these three claims into a single device); all of the limitations of claims 2-6 of the present application are anticipated by what is recited in claims 2-6 of the '646 patent; all of the limitations of claims 7 and 8 of the present application are anticipated by what is recited in claim 9 of the '646 patent; all of the limitations of claims 9 and 10 of the present application are anticipated by what is recited in claim 11 of the '646 patent; the limitation recited in claim 11 is anticipated by claim 12 of the '646 patent; claim 12 of the present application is anticipated by what is recited in claim 13 of the '646 patent; claim 13 of the present application is anticipated by what is recited in claim 14 of the '646 patent; all of the limitations of claims 14-16 of the present application are anticipated by what is recited in claim 15 of the '646 patent; all of the limitations of claims 17 and 18 of the present application are anticipated by what is recited in claims 18 and 19, respectively, of the '646 patent; and claims 19 and 20 of the present application are anticipated by the limitations of claim 20 of the '646 patent (note that it would have been obvious to one of ordinary skill in the art that a "driver product" is a type of system and, moreover, such is just intended use preamble language).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 1-20 would be allowable upon the filing of the above-noted terminal disclaimer. The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests a method for controlling a high-power drive device comprising the providing and transitioning steps set forth on lines 2-10 of independent claim 1, nor does any of the prior art of record disclose or suggest a driver product for controlling a high-power drive device comprising an output node, a variable strength driver circuit and a driver controller circuit having the limitations set forth on lines 3-11 of independent claim 9, nor does any of the prior art of record disclose or suggest a driver product for controlling a high-power drive device comprising first through fourth integrated circuit dies in combination with first through third package housings having the limitations set forth on lines 2-19 of independent claim 20.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 1, 2022